Per Curiam:

The petition of Lillian Dickinson stated a cause of action against the city of Humboldt for injuries resulting from a defective sidewalk. There is nothing material in the objections to rulings of the court on the admission of testimony. The evidence sufficiently sustains the findings of the jury that the •city was negligent in the maintenance of the walk. The alleged negligence involved to some extent the defect in the board'walk, the declivity from that to the stone upon which the plaintiff stepped, and the instability of the stone. The findings show the extent to which each contributed to the injury, and also that it did not occur through the fault of Mrs. Dickinson. That the city had at least constructive notice of the defect in the walk is well shown, and no difficulty is found in harmonizing the findings of the jury with each other and with the general verdict. The case appears to have been fairly submitted to the jury and no material errors in the proceedings are discovered, and hence the judgment is affirmed.